Case 2:20-cv-11575-MCS-JC Document 20 Filed 02/26/21 Page 1 of 1 Page ID #:112




  1    CENTER FOR DISABILITY ACCESS
       Ray Ballister Jr., Esq., SBN 111282
  2    Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
  3    Amanda Seabock, Esq., SBN 289900
  4    8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
  5    (858) 375-7385; (888) 422-5191 fax
       AmandaS@potterhandy.com
  6    Attorneys for Plaintiff
  7                          UNITED STATES DISTRICT COURT
  8                         CENTRAL DISTRICT OF CALIFORNIA

  9
       NEHEMIAH KONG                                    Case: 2:20-cv-11575-MCS-JC
 10
               Plaintiff,                               Plaintiff’s Notice of Voluntary
 11
         v.                                             Dismissal With Prejudice
 12
       T-A PROPERTIES, LTD., a Limited                  Fed. R. Civ. P. 41(a)(1)(A)(i)
 13    Partnership, a California Limited
       Partnership;
 14    AUTOZONE WEST LLC, a Nevada
       Limited Liability Company
 15
               Defendants.
 16
 17           PLEASE TAKE NOTICE that Plaintiff Nehemiah Kong, hereby

 18   voluntarily dismisses the above captioned action with prejudice pursuant to

 19   Federal Rule of Civil Procedure 41(a)(1)(A)(i).

 20           Defendants T-A PROPERTIES, LTD., a Limited Partnership, a

 21   California Limited Partnership and AUTOZONE WEST LLC, a Nevada

 22   Limited Liability Company have neither answered Plaintiff’s Complaint, nor

 23   filed a motion for summary judgment. Accordingly, this matter may be

 24   dismissed without an Order of the Court.
      Dated: February 26, 2021              CENTER FOR DISABILITY ACCESS
 25
 26
                                            By: /s/ Amanda Seabock
 27
                                            Amanda Seabock
 28                                         Attorney for Plaintiff


                                                    1

                   Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                Federal Rule of Civil Procedure 41(a)(1)(A)(i)
